DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-20 and 22-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9-10, 13-14, 19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0168496 A1) in view of Canton (US 10,430,441 B1) in view of Droms et al (US 2016/0127305 A1) in view of Chen (US 2016/0135116 A1). Hereinafter referred as Lee, Canton, Droms and Chen.
Regarding claims 1, 13 and 19, Lee teaches a non-transitory machine-readable storage medium storing instructions that upon execution cause a system to: receive a discovery request by a given access server that is sent by a requester device (the receiving apparatus requests the access information from the service discovery server by accessing the service discovery server through the first gateway when being booted. That is, the receiving apparatus accesses the service discovery server via the first gateway to request the access information when can enable the receiving apparatus to access the content server, the preview content server and the program guide server (page 3 paragraph (0057)), wherein the discovery request is done by requester device to a plurality of access servers that control access to network services (the receiving apparatus requests the access information from the service discovery server by accessing the service discovery server through the first gateway when being booted. That is, the receiving apparatus accesses the service discover server via the first gateway to request the access information which can enable the receiving apparatus to access the content server, the preview content server and the program guide server. Then the service discovery server provides the access information to the receiving apparatus via the first gateway (page 3 paragraph (0057) also see figure 1).
However, Lee is silent in teaching applying a filter process to a response to the discovery request by the given access server. Canton teaches on (column 19 lines 14-29) the discovery service server may generate a filter using the indication of locality from the query request. For example, if the query request specified a type of locality and a specific value for the locality tag, the discovery service server may generate a filter using the type of locality and the value of the locality obtained from the query request. Canton further teaches the filtering process comprises: determining a first location of the requester device (column 2 lines 51-56); applying a location criterion to the discovery request (column 19 lines 56-64); and determining that the location criterion is satisfied when the first location of the requester device is within a specified proximity to the given access server (column 19 line 65 to column 20 line 13); and when the location criterion is satisfied, generating the response to the discovery request from the given access server (column 3 lines 48-61). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s reference to include the teachings of Canton for applying a filter process to a response to the discovery request by the given access server before the effective filing date of the claimed invention. A useful combination for this is found on Canton (column 2 lines 49-56) a user may indicate that certain resources, such as a set or group of resources, be associated with a locality tag. A locality tag may indicate, for instance, a location of the resource of the remote computing service on a network or geographically. 
However, Lee and Canto are silent in teaching a discovery request multicast by the requester device to a plurality of devices. Droms teaches on (Fig. 1. Page 6 paragraph (0028-0029)) a device looking for a particular type of service multicasts a DNS query to all devices in its accessible network. Those devices within the network capable of providing the particular type of service respond to the requesting device. Thus, the response to the multicast DNS query comprises a list of device instances within the accessible network having the desired service. A 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s and Canton’s references to include the teachings of Droms for a discovery request multicast by the requester device to a plurality of devices before the effective filing date of the claimed invention. A useful combination for this is found on Droms (page 1 paragraph (0001)) the present disclosure relates to communication networks. The disclosure relates more specifically to visibility control for domain name system (DNS) discovery.
However, Lee, Canto and Droms are silent in teaching a response to the discovery request comprises a network address of the given access server. Chen teaches on (page 4 paragraph (0070)) once the access network server has received the probe request, it can determine the network address (e.g. the IP address) of the access network discovery and selection function entity from the identity of the home mobile network and send a policy request to this access network discovery function using this network address. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s, Canton’s and Droms’ references to include the teachings of Chen for a response to the discovery request comprises a network address of the given access server before the effective filing date of the claimed invention. A useful combination for this is found on Chen (page 1 paragraph (0001)) the present invention relates to the field of wireless telecommunications, and in particular to the connection of mobile users to wireless local access networks. 

(column 5 lines 16-45). 
Regarding claim 10, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. Lee teaches plurality of access servers comprise broadband network gateway (page 3 paragraph (0051)). 
Regarding claim 14, Lee, Canton, Droms and Chen teach the system of claim 13. Lee teaches a computing node including the processor, the non-transitory storage medium, and the given access server (page 3 paragraph (0051)).
Regarding claim 22, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. Canton teaches more than one response is generated to the discovery request and sent to the requester device (column 5 lines 57-67)
Regarding claim 23, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. Lee teaches the filtering process further applies a time criterion to the discovery request to limit the response to the discovery request to a specified time range (page 2 paragraph (0027) also see Canton column 2 lines 53-56). 
Regarding claim 24, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. Lee teaches the instructions further cause the system to: receive responses to the discovery request from the plurality of access servers that control access to network services (page 3 paragraph (0051)). 
Regarding claim 25, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. Lee teaches upon receiving the response to the discovery (column 15 lines 23-34).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0168496 A1) in view of Canton (US 10,430,441 B1) in view of Droms et al (US 2016/0127305 A1) in view of Chen (US 2016/0135116 A1) in view of Hu et al (US 2018/0054439 A1). Hereinafter referred as Lee, Canton, Droms, Chen and Hu.
Regarding claim 3, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. However, Lee, Canton, Droms and Chen are silent in teaching the discovery request comprises a Point-to-Point Protocol over Ethernet (PPPoE) discovery request. Hu teaches on (page 1 paragraph (0006)) a technical problem to be resolved by embodiments of the present application is to provide a packet processing method in a PPPoE authentication process and a relevant device, so as to resolve a problem that a user terminal cannot perform access because the user terminal establishes a session with an incorrect BAS.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s, Canton’s, Droms’s and Chen’s reference to include the teachings of Hu for a discovery request comprises a Point-to-Point Protocol over Ethernet (PPPoE) discovery request before the effective filing date of the claimed invention. A useful combination for this is found on Hu (page 1 paragraph (0002)) embodiments of the present application relate to the field of 
 
Regarding claim 12, Lee, Canton, Droms, Chen and Hu teach the non-transitory machine-readable storage medium of claim 1. Hu teaches the response to the discovery request alternatively comprises a network address of the requestor device (page 4 paragraph (0048)). 

Claims 2, 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0168496 A1) in view of Canton (US 10,430,441 B1) in view of Droms et al (US 2016/0127305 A1) in view of Chen (US 2016/0135116 A1) in view of Tian (2018/0205575 A1). Hereinafter referred as Lee, Canton, Droms, Chen and Tian.
Regarding claim 2, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. However, Lee, Canton, Droms and Chen are silent in teaching the plurality of access servers comprise virtual access servers. Tian teaches on (page 1 paragraph (0009)) the VBRAS server of the data center may provide a plurality of virtual broadband remote access servers and virtual switches through virtualization software.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s, Canton’s, Droms’ and Chen’s references to include the teachings of Tian for a plurality of access servers comprise virtual access servers before the effective filing date of the claimed invention. A useful combination for this is found on Tian (page 1 paragraph (0001)) a broadband 

Regarding claim 4, Lee, Canton, Droms, Chen and Tian teach the non-transitory machine-readable storage medium of claim 1. Tian teaches the discovery request comprises a Dynamic Host Configuration Protocol (DHCP) discovery request (page 1 paragraph (0009)). 
Regarding claim 15, Lee, Canton, Droms, Chen and Tian teach the system of claim 13. Tian teaches instructions are part of a virtual network interface controller or a virtual switch (page 1 paragraph (0009)). 
Regarding claim 16, Lee, Canton, Droms, Chen and Tian teach the system of claim 13. Tian teaches the sending of the response to the requester device is through a switch fabric [The instant application shows on paragraph (0003)) an arrangement that includes requester devices, switch fabric, and access server]. Tian teaches in figure 1 VBRAS server which serves as the switch fabric of the instant application.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0168496 A1) in view of Canton (US 10,430,441 B1) in view of Droms et al (US 2016/0127305 A1) in view of Chen (US 2016/0135116 A1) in view of Melvin (US 2006/0218273 A1). Hereinafter referred as Lee, Canton, Droms, Chen and Melvin.
Regarding claim 11, Lee, Canton, Droms and Chen teach the non-transitory machine-readable storage medium of claim 1. However, Lee, Canton, Droms and Chen are silent in teaching plurality of access servers comprise web servers. Melvin teaches on (page 5 paragraph (0054)) access information known to the NAT gateways and the DHCP servers are typically under the control of the entity who provides access of the user to the internet, which may be a different entity form that operating Web Server. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s, Canton’s, Droms’ and Chen’s references to include the teachings of Melvin for a plurality of access servers comprise web servers before the effective filing date of the claimed invention. A useful combination for this is found on Melvin (page 1 paragraph (0002)) the invention relates to the field of network monitoring and more particularly to the logging of access to and/or activity on a computerized network such as the internet.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0168496 A1) in view of Canton (US 10,430,441 B1) in view of Droms et al (US 2016/0127305 A1) in view of Chen (US 2016/0135116 A1) in view of Kamble et al (US 2013/0272303 A1). Hereinafter referred as Lee, Canton, Droms, Chen and Kamble.
Regarding claim 17, Lee, Canton, Droms and Chen teach the system of claim 13. However, Lee, Canton, Droms and Chen are silent in teaching a switch including the processor and the non-transitory storage medium, wherein the switch is to learn a network address of the given access server based on the response passing through the switch to the requester device. Kamble teaches on (page 1 paragraph (0005)) receiving a DHCP multicast packet requesting an IP address for a device, determining a port to which the device is 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s, Canton’s, Droms’ and Chen’s references to include the teachings of Kamble for switching including the processor and the non-transitory storage medium, wherein the switch is to learn a network address of the given access server before the effective filing date of the claimed invention. A useful combination for this is found on Kamble (page 1 paragraph (0004)) a method for packet switching includes receiving a packet, wherein the packet has a header and a payload, determining, without using a look-up table a destination port based on the destination address stored.  

Regarding claim 18, Lee, Canton, Droms, Chen and Kamble teach the system of claim 17. Kamble teaches the switch includes first ports connected to nodes including the plurality of access servers (page 1 paragraph (0005)), and second ports connected to data plane servers, and wherein the switch is to receive the response in a virtual path defined through one of the second ports (page 5 paragraph (0073)). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0168496 A1) in view of Canton (US 10,430,441 B1) in view of Droms et al (US 2016/0127305 A1) in view of Chen (US 2016/0135116 A1) in view of Kovvali et al (US 2015/0124622 A1). Hereinafter referred as Lee, Canton, Droms, Chen and Kovvali.
However, Lee, Canton, Droms and Chen are silent in teaching performing implicit load balancing across the plurality of access servers using the filtering. Kovvali teaches on (page 11 paragraph (0111)) the present disclosure identifies applications such as PCRF, cSON server and others, dynamically triggering such multilevel filtering, aggregation, forwarding and load-balancing functions using enhancements to applicable protocols such as OpenFlow. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Lee’s, Canton’s, Droms’ and Chen’s references to include the teachings of Kovvali for performing implicit load balancing across the plurality of access servers using the filtering before the effective filing date of the claimed invention. A useful combination for this is found on Kovvali (page 2 paragraph (0010)) the present disclosure is directed towards steering and load-balancing mobile network traffic with user session awareness from multiple control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424